Citation Nr: 0944335	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
20 percent disabling for service-connected type 2 diabetes 
mellitus.

2.  Entitlement to an increased initial rating in excess of 
10 percent disabling for service-connected bilateral hearing 
loss, prior to December 10, 2008.  

3.  Entitlement to an increased rating in excess of 20 
percent disabling for service-connected bilateral hearing 
loss, beginning December 10, 2008.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1967, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which inter alia granted service connection for 
diabetes mellitus, and assigned a 20 percent rating, 
effective July 13, 2006; and granted service connection for 
bilateral hearing loss, and assigned a 10 percent rating, 
effective Jul 13, 2006.  The Veteran disagreed with his 
evaluations and subsequently perfected an appeal.   

In a July 2009 rating decision, the RO granted a 20 percent 
disabling rating for the Veteran's service-connected 
bilateral hearing loss, effective December 10, 2008.  
Although the RO granted an increased rating beginning 
December 10, 2008, a 20 percent disabling rating is less than 
the maximum available rating; thus, the issue of entitlement 
to an increased rating for bilateral hearing loss remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Further, the Board notes that the effective date of the 20 
percent disabling rating is not effective to the effective 
date of the grant of service connection for bilateral hearing 
loss. Thus, the Board must consider the award of an increased 
initial rating beginning July 13, 2006 (the effective date of 
the grant of service connection).  Hence, the issue of 
entitlement to an increased rating for the Veteran's service-
connected bilateral hearing loss, is appropriately captioned 
above.    

In his August 2007 "Appeal to the Board," VA Form 9 
(Substantive Appeal), the Veteran requested both a Decision 
Review Officer (DRO) hearing at the RO and a Board hearing 
before a Veterans Law judge sitting at the RO.  In an October 
2007 "Statement in Support of Claim," VA Form 21-4138, the 
Veteran withdrew his request for a Board hearing.  Further, 
in a November 2008 "Statement in Support of Claim," VA Form 
21-4138, the Veteran withdrew his request for a DRO hearing.  



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus disability is not 
manifested by a requirement of an oral hypoglemic agent and 
insulin, a restricted diet, and regulation of activities; 
there are no episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization shown in the record.  

2.  Prior to December 10, 2008, a December 2006 VA 
examination demonstrates that the Veteran has Level III 
hearing in the right ear and Level V hearing in the left ear.

3.  Beginning December 10, 2008, a December 2008 VA 
examination demonstrates that the Veteran has Level VI 
hearing in the right ear and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2009). 

2.  Prior to December 10, 2008, the criteria for an initial 
rating in excess of 10 percent disabling for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, 
VIA, VII (2009).

3.  Beginning December 10, 2008, the criteria for an 
increased rating in excess of 20 percent disabling for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, 
VIA, VII (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claims arise from his 
disagreement with the assignment of initial ratings of 20 
percent and 10 percent disabling for his diabetes mellitus 
and bilateral hearing loss disabilities, respectively, 
following the grant of service connection, and a subsequent 
increase of 20 percent disabling for his bilateral hearing 
loss, effective December 10, 2008.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the initial increased rating 
claims, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 
Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  Additionally, the 
Veteran was provided with VA examinations in December 2006, 
May 2007, and December 2008 regarding his diabetes mellitus 
and bilateral hearing loss disabilities.  Neither the Veteran 
nor his attorney have argued that the examinations are 
inadequate for rating purposes.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The December 2006 and December 2008 VA 
examiners specifically address the functional effects caused 
by the Veteran's bilateral hearing loss disability.  In this 
regard, the December 2006 and December 2008 VA examiners 
specifically note the Veteran's complaint that his greatest 
difficulty was "understanding speech if the person is not 
looking at him or is beside him" or "at a distance."  See 
December 2006 VA Audio Examination Report; December 2008 VA 
Audio Examination Report.    

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Diabetes Mellitus

Service connection for diabetes mellitus was granted in a 
January 2007 rating decision, and a disability rating of 20 
percent was assigned under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  In his May 2007 "Statement in Support of Claim," VA 
Form 21-4138 (Notice of Disagreement), the Veteran disagreed 
with the initial 20 percent rating and requested an increased 
initial rating.

According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or 
an oral hypoglycemic agent and restricted diet warrants the 
grant of a 20 percent rating.  The next higher evaluation of 
40 percent necessitates evidence of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating 
requires evidence of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would be not compensable if 
separately evaluated.  The highest evaluation allowable, 100 
percent, necessitates evidence of the need for more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 
 
Here, evidence relevant to the severity of the Veteran's 
diabetes mellitus disability includes an August 2006 
Preventive Medicine Note from the VA Medical Center (VAMC) in 
Murfreesboro, Tennessee, which indicates that the Veteran is 
on a diabetic diet and takes medication for his diabetes 
mellitus.  

Further, during the appeal period, the Veteran was afforded 
several VA examinations.  At a May 2007 VA examination, the 
Veteran reported taking an oral hypoglemic agent, and no 
history of ketoacidosis or hypoglycemic reactions was noted.  
The Veteran reported being on a restricted diet; however, he 
was not restricted on any activities.  The Veteran reported 
seeing his diabetes care provider every 3 months.  See May 
2007 VA Diabetes mellitus Examination Report.

On VA examination in December 2008, there was again no 
history of ketoacidosis or hypoglycemia.  The Veteran did 
follow a restricted diet, but reported no restriction of 
activities due to his diabetes.  He was treated with an oral 
medication and insulin.  See December 2008 VA Diabetes 
mellitus Examination Report.  The December 2008 VA examiner 
also indicated that the Veteran had peripheral neuropathy and 
erectile dysfunction related to his diabetes; however, the 
Veteran has been service-connected for these disabilities.  
See November 2007 Rating Decision.      

Although the Veteran has a restricted diet as a result of his 
service-connected diabetes and uses an oral hypoglycemic 
agent and insulin, at no time has he been instructed to limit 
his activities due to his service-connected diabetes 
mellitus.  Thus, the next higher rating of 40 percent for the 
Veteran's service-connected diabetes mellitus is not 
warranted.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Bilateral Hearing Loss

As noted, the Veteran disagreed with his initial rating of 10 
percent disabling for his service-connected bilateral hearing 
loss, effective July 13, 2006.  In a July 2009 rating 
decision, the RO granted an increased rating of 20 percent 
disabling, effective December 10, 2008, under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  Since the effective date 
of the 20 percent disabling rating is not effective to the 
effective date of the grant of service connection for 
bilateral hearing loss, the Board must consider the award of 
an increased initial rating beginning July 13, 2006 (the 
effective date of the grant of service connection).  The 
Board must also consider an increased rating beginning 
December 10, 2008, since a 20 percent disabling rating is 
less than the maximum available rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).      

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  In the instant case, as will be shown below, prior 
to December 10, 2008, the Veteran has demonstrated an 
exceptional pattern of hearing loss in his left ear and 
therefore, 38 C.F.R. § 4.86 and Table VIA are for 
application.  However, beginning December 10, 2008, the 
Veteran has not demonstrated an exceptional pattern of 
hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA 
are not for application.

In this case, prior to December 10, 2008, evidence relevant 
to the severity of the Veteran's bilateral hearing loss 
includes a December 2006 VA Audio Examination Report, which 
includes a diagnosis of normal sloping to severe 
sensorineural hearing loss of the left ear and mild sloping 
to severe sensorineural hearing loss of the right ear.  
During such examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
20
25
60
80
85
62
LEFT
30
30
70
80
90
68

The audiologist indicated that the Veteran had 88 percent 
speech discrimination in the right ear and 92 percent speech 
discrimination in the left ear.  These audiometry test 
results equate to Level III hearing in the right ear and 
Level II hearing in the left ear, using Table VI.  
38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level III hearing in 
the right ear and Level II hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  
However, as noted, an exceptional pattern of hearing loss 
occurs when the pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the 
instant case, the Veteran has demonstrated an exceptional 
pattern of hearing loss in his left ear (here, pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz), and therefore, 38 C.F.R. 
§ 4.86 and Table VIA are for application.  Thus, the Veteran 
should be afforded the higher numeral under either Table VI 
or Table VIA.  In this case, the higher numeral is Level V 
hearing in the left ear.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level III hearing in 
the right ear and Level V hearing in the left ear results in 
a 10 disability rating.   
  
There is no further evidence prior to December 10, 2008, that 
would result in a disability rating in excess of 10 percent 
disabling.

Beginning December 10, 2008, evidence relevant to the 
severity of the Veteran's bilateral hearing loss includes a 
December 2008 VA Audio Examination Report, which includes a 
diagnosis of mild sloping to profound sensorineural hearing 
loss bilaterally.  At such evaluation, pure tone thresholds, 
in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
30
35
65
80
90
68
LEFT
35
45
75
80
95
74

The audiologist indicated that the Veteran had 72 percent 
speech discrimination in the right ear and 76 percent speech 
discrimination in the left ear.  These audiometry test 
results equate to Level VI hearing in the right ear and Level 
V hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, Level VI hearing in the right ear and Level V 
hearing in the left ear results in a 20 percent disability 
rating.  38 C.F.R. § 4.85.  The Board notes during this 
period there is no evidence of an exceptional pattern of 
hearing loss occurs when the pure tone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and therefore, 
38 C.F.R. § 4.86 and Table VIA are not for application  

The Board finds that the requirement for a rating in excess 
of 10 percent prior to December 10, 2008, and a rating in 
excess of 20 percent beginning December 10, 2008, are not met 
based on the demonstrated levels of hearing impairment, 
emphasizing that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  There is no 
medical evidence of record indicating that the Veteran 
experiences a higher level of hearing impairment that is not 
already compensated by an increased rating of 20 percent 
disabling.  

Conclusion

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected diabetes mellitus and bilateral hearing loss 
disabilities; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disabilities is 
not warranted. 

Additionally, notwithstanding the above discussion, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the objective medical evidence of record shows that 
manifestations of the Veteran's service-connected diabetes 
mellitus and bilateral hearing loss do not result in a marked 
functional impairment in any way or to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
his service-connected disabilities.  Therefore, the Board 
finds that no further consideration of a TDIU is warranted.  


















	(CONTINUED ON NEXT PAGE)





The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's increased rating 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his increased rating 
claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7. 


ORDER

Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected type 2 diabetes mellitus is 
denied.

Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected bilateral hearing 
loss, prior to December 10, 2008, is denied.  

Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected bilateral hearing loss, 
beginning December 10, 2008, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


